DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 17-21 of U.S. Patent No. 10,868,494. 
	Regarding claims 1-9, most of the claim features of the claims 1-9 are anticipated in the claims 1-4 and 17-21 of the U.S. Patent No. 10,868,494 except the claim limitation “…a second transistor coupled between a source of the first transistor and ground…” of the claims 1-9. However, the claim feature is just a simple alternation of the claim limitation “…a drain of the second transistor is connected to a source of the first transistor” since a transistor required a power supply and which is usually connected to a ground voltage. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that “a second transistor coupled between a source of the first transistor and ground”. 

4.	Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 and 16 of U.S. Patent No. 10,868,494 in view of Zhu et al. (8,767,359) (“Zhu”). 
Regarding claims 10-17, most of the claim features of the claims 10-17 are anticipated in the claims 5-11 and 16 of the U.S. Patent No. 10,868,494 except the claim limitation “…wherein the voltage divider includes a first transistor and a second transistor, wherein a source of the first transistor directly connected to a drain of the second transistor is configured to provide the temperature-sensitive voltage, and gates of the first and second transistors are controllable by an enable signal…” of the claims 10-17, which is an alternation of the claim limitation “…a voltage divider configured to generate the temperature-sensitive voltage wherein the voltage divider includes a plurality of transistors cascode connected, and gates of the plurality of transistors cascode connected are controllable by an enable signal…” of the claims 5-11 and 16.
However, the meaning of “the voltage divider includes a plurality of transistors cascode connected” is the same as “the voltage divider includes a first transistor and a second transistor, wherein a source of the first transistor directly connected to a drain of the second transistor”, which is supported by Zhu’s 470 in Fig.4 (column 8, line 8-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that “the voltage divider includes a plurality of transistors cascode connected” is the same as “the voltage divider includes a first transistor and a second transistor, wherein a source of the first transistor directly connected to a drain of the second transistor” as supported by Zhu.

5.	Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 10,868,494 in view of Zhu et al. (8,767,359) (“Zhu”).
Regarding claims 18-20, most of the claim features of the claims 18-20 are anticipated in the claims 12-14 of the U.S. Patent No. 10,868,494 except the claim limitation “…the voltage divider including a second transistor and a third transistor, wherein a source of the second transistor directly connected to a drain of the third transistor is configured to provide the temperature-sensitive voltage, and gates of the second and third transistors are controllable by an enable signal…” of the claims 18-20, which is an alternation of the claim limitation “…the voltage divider including a plurality of transistors cascode connected, and gates of the plurality of transistors cascode connected are controllable by an enable signal…” of the claims 12-14 . 
However, the meaning of “the voltage divider including a plurality of transistors cascode connected” is the same as “the voltage divider including a second transistor and a third transistor, wherein a source of the second transistor directly connected to a drain of the third transistor”, which is supported by Zhu’s 470 in Fig.4 (column 8, line 8-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that “the voltage divider including a plurality of transistors cascode connected” is the same as “the voltage divider including a second transistor and a third transistor, wherein a source of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Richard Tan/Primary Examiner 2849